DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2021 was filed after the mailing date of the Non-Final Rejection on 06/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Remarks
This communication is in response to Applicant’s amendment filed on 09/03/2021. 
Claims 1-21 were pending. Claims 1-2, 11-12, 20 and 21 are amended. Claims 3 and 13 are cancelled.
Claim objection to claims 1, 6-11 and 16-21 are withdrawn in view of applicant’s amendment.

Allowable Subject Matter
Claims 1, 2, 4-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding to Claim 1 (Currently Amended), Yoshikawa et al. (US 20170127081 A1) discloses a video encoder ([0088] and [0094]; Figure 1; ‘image coding apparatus 100’), comprising: 
a processor ([0092], [0077] and [0087]; Figure 2; ‘processing circuitry’); and 
a memory coupled to the processor and storing instructions that when executed configure the processor to perform steps ([0077] and [0079]; ‘a memory connected to the processing circuitry’) comprising: 
receiving frames of video, each of the frames comprising blocks of pixels ([0088], [0123]; Figures 1, 7; Equation 1; the input image 121 comprises blocks of pixels), wherein the video comprises spherical video; 
determining, for a current block to be encoded, a vanishing point in which perspective lines seem to converge ([0102]; Figure 4; coordinates of vanishing point PO of the body’) and to generate a residual by performing intra-prediction based on a prediction line ([0093]-[0094]; Figure 1; “[0093] Then, subtractor 103 generates difference block 123 that is a difference between coding block 122 and prediction block 133 (S104). …” the difference block 123 is the residual); and 
providing an encoded bit stream based on the residual ([0093] - [0094]; Fig. 1; wherein the residual is ‘the difference block 123’; [0094] entropy coder 106 …..(s106)).
Yoshikawa failed to show wherein the video comprises spherical video the intra-prediction based on a prediction line which originates in the vanishing point and runs through a current pixel in the current block, wherein the prediction line comprises a geodesic curve.
Mori et al. (WO 2012026122 A1), in the same field of endeavor, shows determining, for a current block to be encoded, a vanishing point in which perspective lines seem to converge and to generate a residual ([0172]) by performing intra-prediction based on a prediction line which originates in the vanishing point ([0187]-[0188], [0199]; Figures 16 and 18; “[0187] …  as a distance L from the coordinates P (xp, yp) of the vanishing point, the distance L is calculated using the equation (10) concentrically from the vanishing point of the target coordinates (X, Y), and the distance T from … P is set as a threshold value. In this case, as shown in equation (11), the compression rate is lowered until the distance L & LTCC from the vanishing point P (the region of interest 1602), and the compression rate is increased in the region (peripheral region 1603) apart from the radius T (peripheral region 1603).”; “[0199] … an intra‐prediction unit 3905…”).
Neither Yoshikawa nor Mori shows, nor further search resulted on any prior art that suggests or shows the video encoder wherein the video comprises spherical video; and 
wherein the prediction line comprises a geodesic curve. 

Therefore, the amended independent claim 1 along with its intervening dependent claims 2, 4-10 are allowed.

The amended independent claim 11 along with its intervening dependent claims 12, 14-19 are allowed; as well, the amended independent claims 20 and 21 are allowed for the same reasons of allowance as discussed to the independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205.  The examiner can normally be reached on Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482